DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 04/10/2019. Claims 1-30 are pending for examination.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches in claim 1 and its dependent claims a system for providing integrated disease management for a patient, comprising: an interactive engine comprising at least one of a predictive analytics module and a machine learning module, and a database of information related to disease management, wherein the interactive engine comprises protocols for managing a disease and information related to recommended lifestyle choices for improving patient outcomes; and a user database of stored user information related to at least one patient and comprising at least one of measured patient disease management data and user data related to disease management; and a user interface configured to receive user inputs comprising user-initiated inquiries, and device data comprising at least one of data indicative of the device's inputs and data indicative of the device's actions; wherein the interactive engine is configured to 

The closest prior art of record is Firozvi (US 2014/0297326) in view of Nusbaum et al. (US 8,690,578) where it teaches a system for providing integrated disease management for a patient, comprising: an interactive engine comprising at least one of a predictive analytics module and a machine learning module, and a database of information related to disease management, wherein the interactive engine comprises protocols for managing a disease and information related to recommended lifestyle choices for improving patient outcomes; and a user database of stored user information related to at least one patient and comprising at least one of measured patient disease management data and user data related to disease management; and a user interface configured to receive user inputs comprising user-initiated inquiries, and device data comprising at least one of data indicative of the device's inputs and data indicative of the device's actions; wherein based on user information, recommendation are made. However, the cited reference fail to individually disclose, or suggest when combined, wherein the interactive engine is configured to monitor the user inputs and determine when a selected combination of events occurs and to predict and offer a selected user function upon detection of the occurrence of the selected combination of events, the selected combination of events comprising a designated plurality of user-initiated inquiries and device inputs and actions.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the interactive engine is configured to monitor the user inputs and determine when a selected combination of events occurs and to 
Claim 18 and its dependent claims are allowed for the same reasons as explained above.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689